



Exhibit 10.1
plusrelo1a01.jpg [plusrelo1a01.jpg]


November 1, 2019


Corrine Ricard
The Mosaic Company
1109 Abbey’s Way
Tampa, FL 33602






Letter of Understanding: Long Term International Assignment to Sao Paulo, Brazil




Dear Corrine,


On behalf of The Mosaic Company (hereafter referred to as “the Company”), it is
my pleasure to confirm the terms of your compensation and international
assignment package for the role of Senior Vice President, Mosaic Fertilizantes.
This Letter of Understanding outlines the terms and conditions that will govern
your international assignment.
Assignment Details
For the purpose of the international assignment, your home country place of
origin will be Tampa, FL, United States and your host country location will be
considered Sao Paulo, Brazil.


The anticipated start date of your international project assignment is November
15, 2019. Your international assignment will continue for a period of
approximately 36 months after which a review to extend it will occur. Any time
spent in Sao Paulo prior to the assignment start date will be considered a
business trip.


Your anticipated repatriation date is November 14, 2022 and is based upon the
Company’s reasonable expectations at this time. This date is subject to change
as determined by the Company’s business needs and is conditioned upon your
agreement to the terms of this Letter of Understanding. Upon completion of your
international assignment, it is expected that you will repatriate to your home
country location, in accordance with the terms and conditions that govern your
international assignment. However, if, after 24 months on assignment, it is
mutually agreed that you will remain in Sao Paulo, Brazil, for a longer period
of time, discussions regarding your extension will occur.


The Company has engaged Plus Relocation Services, Inc. (hereafter referred to as
“PLUS”), a global relocation service provider, to administer your benefits. Your
PLUS Relocation Counselor will be available for questions and counselling
throughout your international assignment.


Plus Relocation Services Representative: 
Kari Cinker, International Relocation Counselor
Plus Relocation Services, Inc. (PLUS)
600 Hwy 169 South, Suite 500, Minneapolis, MN 55426
  Tel: 1.952.512.5592 Fax: 1.952.358.7705 E-mail: kari.cinker@plusrelocation.com





Corrine Ricard    Page 1 of 9    



--------------------------------------------------------------------------------







Your Role While on Assignment
Throughout the international assignment period you will be considered an
employee of the Company’s U.S. entity, and your payroll will be administered by
your home and host country payroll departments.


You will assume the titles of Senior Vice President, Mosaic Fertilizantes and
President Brazil based in Sao Paulo, and will be reporting to Joc O’Rourke, CEO.
While residing in Sao Paulo, your role will be to lead the existing Mosaic
Fertilizantes business.
Compensation and Incentives
As an employee of the Company’s home country, your base pay structure will
remain the same as when you were working in your home country location. As such,
your annual base salary will be $550,000 USD and will be subject to the annual
focal review and adjustment process, which is based on performance goals and
objectives as defined by the Company. You will participate in your home country
bonus plan and will be subject to required deductions as determined by the home
country’s governing tax criteria for economic and social tax collection.


Eligibility and participation with respect to incentive schemes will continue to
be administered in accordance with the home country criteria for each fiscal
year. For the remainder of 2019, your incentive plan will be based on the
Corporate Management Incentive Plan. Your incentive target will be 75% of base
salary. Upon return, your compensation structure will return to current US
market norms for your new role.


Expatriate Family Eligibility
Accompanying Dependents
Dependents are members of your immediate family sharing the residence with you
in a bona fide dependency status (e.g. legal spouse, children, or other
relatives). Dependents must fall into the following categories and may accompany
you:


•
A person who is a dependent on the home country tax return, or

•
A person who is a dependent on your health insurance plan through the Company.



Children
Dependent children may accompany you only if there is no conflict with
immigration or other laws or regulations in the host country.


Dependents
The members of an Expatriate's immediate family sharing the residence with the
Expatriate in a bona fide dependency status (e.g., legal status, children or
other relatives whose status qualifies as dependency under tax/legal status in
the employee's home country and the Company's entity). A legal spouse is one who
has legal spouse recognition/rights from the Expatriate's home country
government. This does not include common-law marriage unless the home country
recognizes it (usually with a certificate) as a legal marriage.



Benefit Plans
During your international assignment, your health coverage will be provided by
the Company's preferred provider that covers employees who are working away from
home. You are responsible for scheduling a meeting with your benefits
administrator prior to your departure date to ensure that no lapse in health
coverage occurs. While on expatriate assignment you and your eligible dependents
will be covered by an international expatriate plan offered by Cigna that
includes medical, dental and vision. Details will be provided to you upon your
acceptance of the assignment.


Physical Examinations, Inoculations, Vaccinations and Documentation
It will be your responsibility to ensure that you and any approved accompanying
family members undertake necessary physical examinations, inoculations and
vaccinations. Prior to commencement of the international assignment, you must
also obtain any necessary medical records and documents that are required by
both the home and host country laws. The Company will reimburse the expenses
incurred in complying with such requirements if not covered by your health plan.


Corrine Ricard    Page 2 of 9    



--------------------------------------------------------------------------------





Holiday, Vacation and External Board Membership Travel
Your vacation plan will continue to be administered by the Company's home
country location. It is expected that you will coordinate planned time off in
advance with your manager as you do today.


Your holiday entitlement will be based on your host country location. You are
expected to adopt the local working hours and employment practices in accordance
with the laws and customs of the host country.


In addition, you will be allowed time and travel for up to four (4) trips
annually for external board meetings.
Immigration Services
Your international assignment is dependent upon the successful processing of
your relevant entry, travel and work permit requirements, in accordance with the
International Assignment Policy. The Company's immigration service provider will
manage your home and host country immigration and relevant work permit
obligations.


All immigration aspects of the international assignment, including work permits
and visa applications, will be coordinated through the immigration services
contact listed below.


CIBT 
Lisa McCallum, Concierge Agent
169 E Flagler St., Suite 1522
Miami, FL 33131
305.377.3077 ext 21219
Lisa.McCallum@Cibt.com

Host Country Allowances and Benefits
The Companies approach for facilitating international assignments maintains both
a standard of living that is appropriate for the host country location and
ensures a personal tax liability roughly equivalent to your peers in your home
country location. The primary objective is to ensure that you experience neither
negative nor significant positive financial variances.


The table below details certain key elements of your allowances and benefits and
the location where each component will be paid/received. The allowance and
benefit adjustments indicated below will become effective upon commencement of
the international assignment and receipt of your work permit. It is imperative
that you notify PLUS of your departure and arrival dates to ensure you are paid
in a timely manner.
















Corrine Ricard    Page 3 of 9    



--------------------------------------------------------------------------------





 
BENEFITS
Immigration
(Visa/Work Permit)
§    Coordinated with a selected provider
§    Reasonable costs for vaccinations or exams that are not covered by medical
insurance
§    Employee and immediate family members going on assignment
Tax Consultation and Preparation
§    Coordinated with selected provider
§    Home & Host Tax Consultation provided
§    Tax preparation & filing for duration of assignment and applicable tax
situations beyond the duration of the assignment
§    Hypothetical Tax Calculation usually utilized
Tax Assistance
§    Tax Equalization
Household Goods Shipment
§ Packing, transporting and insuring
§ Customs duties covered
§ 30 days in transit storage (no storage for autos)
§ Pet Transportation costs capped at 5,000 USD
§ Home Country permanent storage: Up to 600 USD/month
---------------------------------------------------------
§ Air Shipments
§ Employee LDN 650 lbs
§ Employee, Spouse & Family 1,000 lbs


§ Air Shipment Valuation Caps:
§ Employee (and spouse) LDN shipments not to exceed 12,500 USD of insurance
valuation
§ Family shipments not to exceed 17,500 USD of insurance valuation
---------------------------------------------------------
§ Auto Shipments
§ No shipments or storage of autos


Auto Loss on Sale
§ Reimbursement for the loss on sale automobile
§ Reimbursement capped at 2,500 USD per automobile
§ Single employee approved for 1 car
§ Married employee approved for 2 cars
§ Lease breaking fees covered up to the above caps
Preview/Home
Finding Trip
§ 1 trip up to 5 days/4 nights
§ Employee, spouse
§ Round-trip airfare per travel policy guidelines
§ Reasonable meals, lodging, and local transportation
§ Mileage at current rate, if applicable
En Route Trip
§ One-way airfare per travel policy
§ Ground transportation to/from airport
§ Reasonable lodging, meals, and miscellaneous expenses (luggage, taxi/airport
transfer, customary gratuities, initial entry duties)
Temporary Living
§    Furnished/serviced housing
§    Up to 30 days, when “preview trip” taken
§    Up to 90 days if no preview/home finding trip
§    No meals, unless there are no cooking facilities; case by case calculation
§    Car rental/public transportation reimbursed for up to 30 days



Corrine Ricard    Page 4 of 9    



--------------------------------------------------------------------------------







Annual Home Leave and On Assignment Travel
§ 8 round trips for family and dependents per travel policy guidelines
Emergency Support and Leave
§ Intl SOS Comprehensive Coverage in the event of serious illness, injury or
death of assignee or spouse/partner’s immediate family members
Home Country Housing Support
§ Home Sale
§ Marketing Assistance
§ Appraised Value Option
§ Appraisals ordered at 90 days
§ Must market for 120 days before accepting offer
§ After 60 days of marketing, must reduce list price to within 105% of Most
Probable Sales Price
§ Must use PLUS approved agents
§ Equity advance
§ Home sale benefit eligibility has been approved for 24 months from the start
of the assignment
§ Home Sale Incentive
§ Home Sale Incentive up to 2% of sale price, capped at $6,000
§ Home must be sold within the 90 day marketing period
§ Not grossed-up for taxes
§ Property Management Services
§ If homes are maintained, Property Management up to 200 USD per month per
property for up to two properties
Host Country Housing Support
§ Furnished and serviced host country housing (rent) or an unfurnished or
semi-furnished apartment plus a $20,000 USD furniture allowance; either case
also includes utilities
§ Security deposits covered by company
§ Rental Commissions covered per destination norms
§ Home housing norm deduction
§ Purchases not supported or recommended
Host Country Transportation
§ Up to two cars and drivers to be arranged for employee and spouse
Cultural Training
§ 2-day program for employee and spouse/partner/dependents
Host Country Destination Services
§ 2 days settling-in service to establish temporary residency, bank account,
credit, cell phone, and other customary local services
§ Home search assistance with destination agent, up to 3 days (only 2 days if
preview trip was taken)
Language Lessons
§ Language training for employee and spouse for the duration of the assignment
Family/Spousal Assistance
§ Up to 3,000 USD per assignment for reimbursement
Various Allowances
§ Mail forwarding support (bi-weekly shipments sent to host office)
§ Goods & Services Differential (COLA) – adjusted 2 to 4 times annually, changes
made if +/- 1%)
§ Hardship Premiums (annually reviewed amount determined by ORC, case by case)
as applicable per policy
Transfer Allowance
§ 1 month’s salary, less taxes
Sign-on Bonus
§ A sign-on bonus (amount to be determined prior to the assignment) will be paid
to you within 30 days of the start of the assignment







Please work with your PLUS Relocation Counselor to coordinate all of these
benefits and to process any payments or reimbursements.


Corrine Ricard    Page 5 of 9    



--------------------------------------------------------------------------------







Tax Equalization
In accordance with the Company’s International Assignment Tax Policy, you will
be neither advantaged nor disadvantaged during your international assignment as
a result of the differences in the income taxes and social security costs in the
home and/or host country locations.


To achieve this balance your current tax withholdings may cease and a
hypothetical rate of tax may be calculated and withheld from your wages. This
‘hypo tax’ may be retained by the Company to off-set the cost of home and host
tax payments made on your behalf during your international assignment. The ‘hypo
tax” may be adjusted either up or down during your international assignment.


Signing the Tax Equalization Policy Agreement acknowledging that you accept the
terms and conditions of this Policy, is a pre-requisite to accepting the offer
for a long-term international assignment. Under the terms of the Tax
Equalization Policy Agreement, you agree to be considered tax equalized to your
home state and country, which is effective from the start date of your
international assignment through any subsequent years while on the international
assignment.


In the event of voluntary or involuntary separation from the Company, a
preliminary tax equalization settlement may be prepared, resulting in additional
terms of payment to or from the Company at time of separation.


Before your international assignment begins, you should contact the Company’s
Worldwide Tax Service Representative to schedule a home and host country tax
consultation.


Global Tax Network: 
Raj Azad, Senior Manager
7950 Main Street N, Ste 200
Minneapolis, MN 55369
Tel: 1.763.746.4557 Email: razad@globaltaxnetwork.com



Repatriation
At the conclusion of your project assignment, the Company will coordinate your
repatriation back to the home country location. You should begin to discuss job
possibilities at the home country location at least six (6) months prior to the
end date of your assignment in the host country. The following table is a list
of the benefits that apply to your repatriation:




Corrine Ricard    Page 6 of 9    



--------------------------------------------------------------------------------





 
BENEFITS
Repat Home Finding Trip
§ May be eligible for a home finding trip if no home country housing is owned or
maintained.
§ 1 trip up to 5 days/4 nights
§ Employee, spouse and high school aged children, grades 9-12
§ Round-trip airfare per travel policy
§ Reasonable lodging, rental car and fuel
§ Meal per diem 30 USD per adult, 15 USD per child age 15 and under
§ Mileage at current rate, if applicable
Repat Household Goods Shipment
§ Packing, transporting and insuring
§ 30 days in transit storage
§ Allow 10% increase on return shipment
§ Pet Transportation costs capped at 5,000 USD


§ Air Shipments
§ Employee LDN 650 lbs/295 kg
§ Employee, Spouse & Family 1,000 lbs/450 kg


§ Air Shipment Valuation Caps:
§ Employee LDN shipments not to exceed 12,500 USD of insurance valuation
§ Family shipments not to exceed 25,000 USD of insurance valuation
------------------------------------------------------
§ Sea/Surface Shipments
§ Employee 20ft container
§ Employee & Spouse 20ft container
§ Family 40ft container


§ Sea Shipment Valuation Caps:
§ Employee shipments not to exceed 175,000 USD of insurance valuation
§ Employee + Spouse shipments not to exceed 175,000 USD of insurance valuation
§ Family shipments not to exceed 225,000 USD of insurance valuation
------------------------------------------------------
§ Auto Shipments
§ No shipments or storage of autos
Repat
Host Country Departure Assistance


§ 1 day departure services offered for lease breaking, lease close out, utility
disconnections, local deregistration requirements
Repat
En Route Trip
§ One-way airfare per travel policy
§ Ground transportation to/from airport
§ Reasonable lodging, meals, and miscellaneous expenses (luggage, taxi/airport
transfer, customary gratuities, initial entry duties)
Repat
Temporary Living
§ Furnished/serviced housing
§ Up to 30 days
§ No meals, unless there are no cooking facilities; case by case calculation
§ Car rental/public transportation reimbursed for up to 30 days
Repat
Home Country Housing Support


§ 1 day rental tour, if applicable
Repat
Transfer Allowance


§ 1 month’s salary, less taxes



Re-employment
Although the Company cannot guarantee any position of employment when your
international assignment ends, the intention of the Company is to make
reasonable efforts to identify a suitable location and position that will most
benefit from the skills, experience, and expertise you have gained during your
international assignment.


In the event that a reasonably appropriate position is not available to you, and
in the event your re-employment is, therefore, involuntarily terminated by the
Company during or within 30 days of the conclusion of your assignment for
reasons other than for “Cause” (as defined below), and subject to your execution
of a separation agreement and release of claims reasonably acceptable to the
Company, the Company will provide you with such severance benefits as may be
available under the Company’s Severance and Change in Control Agreement at the
time your international assignment ends. If there is not an appropriate level
position available upon return to your home country, you will be treated as a
Senior Advisor until age 60 and then severed according to your then active
Severance and Change in Control agreement.


For purposes of this Agreement, “Cause” means: (a) malfeasance which has an
adverse impact upon the Company; (b) refusal to perform duties ordinarily
performed by an employee in the same or similar position; (c) conviction of a
crime which has an


Corrine Ricard    Page 7 of 9    



--------------------------------------------------------------------------------





adverse impact on the Company or your ability to successfully perform job
duties; (d) failure to comply with the written or known policies of the Company
or directions of your superiors; (e) failure to fulfill your employment
responsibilities in a competent and professional manner; or (f) a material
breach of this Agreement or the Employee Confidential Information, Inventions,
and Original Works of Authorship Agreement previously signed by you at your
hire.


Acceptance
If you are in agreement with the terms and conditions, as defined in this Letter
of Understanding and the attached policies, please sign and date the copy of
this letter, as well as the attached International Tax Equalization Policy
Agreement. Please forward the signed copies to Chris Lewis. A copy should be
retained for your personal information.




SIGNATURE ACCEPTANCE
We are sincerely looking forward to you accepting this international assignment
with the Company.




FOR AND ON BEHALF OF THE MOSAIC COMPANY




/s/ Corrine Ricard
 
11/1/2019
Corrine Ricard
 
 
Date
 
International Assignee
 
 
 
 
 
 
 
 
 
/s/ Joc O'Rourke
 
11/1/2019
Joc O'Rourke
 
 
Date
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
/s/ Christopher Lewis
 
11/1/2019
Christopher Lewis
 
 
Date
 
Senior Vice President, Human Resources
 
 
 







 






Corrine Ricard    Page 8 of 9    



--------------------------------------------------------------------------------









INTERNATIONAL ASSIGNMENT
RELOCATION PAYBACK AGREEMENT




In consideration for my employment, and the agreement by The Mosaic Company to
provide for the above-mentioned relocation and other expenses as determined by
The Mosaic Company expatriate policy, I agree to the following:


1.
Should my employment with The Mosaic Company terminate for reasons of cause or
resignation within two years of my assignment start date, the following
consequences will be agreed:


a.)
All assignment benefits (including allowances) will end on the date of
termination or the last day the employee is in the Host Country;

b.)
The Mosaic Company will not pay for any repatriation expenses, including travel
or moving expenses back to the home country.



2.
I authorize The Mosaic Company to withhold from any monies due to me at the time
of termination necessary to satisfy this obligation, above those sums exempt
from attachment under Federal and State laws.



                


PRINT NAME:
Corrine D. Ricard
 
 
 
 
 
 
 
 
SIGNATURE:
/s/ Corrine D. Ricard
DATE:
11/1/2019
 
 
 
 
 
 





Corrine Ricard    Page 9 of 9    

